t c memo united_states tax_court susan l lesinski petitioner v commissioner of internal revenue respondent docket no filed date susan l lesinski pro_se tyron j montague and peter k reilly for respondent memorandum opinion tannenwald judge this matter is before the court on respondent's motion for leave to file an amendment to answer in which she seeks to recover an asserted erroneous refund petitioner and her husband obtained extensions of time to file their joint federal_income_tax return for the taxable_year until date petitioner and her husband made payments regarding their tax_liability as follows type estimated_tax payment estimated_tax payment estimated_tax payment credit from return income_tax withheld payment with extension request amount dollar_figure big_number big_number big_number big_number big_number date date date date date date date total dollar_figure on date respondent mailed petitioner a notice_of_deficiency for the taxable_year the notice determining a deficiency of dollar_figure in tax plus additions to tax of dollar_figure under sec_6651 and dollar_figure under sec_6654 as of that date petitioner had not filed a federal_income_tax return or a claim for a refund for that year respondent did not issue a notice_of_deficiency to petitioner's husband on date petitioner and her husband mailed a joint federal_income_tax return for the return to the internal_revenue_service irs the return reflected a tax_liability of dollar_figure payments totaling dollar_figure and an overpayment of dollar_figure on the return petitioner and her husband requested that dollar_figure of the overpayment be applied to their unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure estimated_tax and the remaining dollar_figure to the estimated_tax penalty on date the irs received the return on date petitioner at that time a resident of new york filed her petition in this case attaching a copy of the return respondent filed her answer on date on date we issued our notice setting the case for trial at the trial session beginning date in or about date the irs allegedly without the knowledge of respondent's counsel in this case issued a refund to petitioner and her husband for the taxable_year the refund in the amount of dollar_figure dollar_figure plus interest at some point respondent accepted the return as filed and on date sent petitioner a decision document reflecting no deficiency on date respondent filed her motion for leave to file an amendment to answer in order to recover the refund alleging that it was erroneous because neither petitioner nor her husband was eligible for a refund due to the expiration of the period of limitations contained in sec_6512 and sec_6511 in her motion respondent states that the deficiency she now seeks is solely attributable to the erroneous refund and that she is no longer seeking any additions to tax petitioner opposes respondent's motion on the grounds that the matter of the deficiency as stated in the notice was resolved the record contains a copy of the decision document showing that petitioner signed it on date by respondent’s acceptance of petitioner’s return and that we lack jurisdiction over the refund because there is no deficiency petitioner also objects due to the motion's lateness and prejudicial effect respondent argues that her claim in respect of the refund constitutes a determination of deficiency and that therefore this court has jurisdiction to grant its recovery we first address the jurisdictional issue sec_6514 provides that a refund of any portion of an internal revenue tax shall be considered erroneous and a credit of any such portion shall be considered void if made after the expiration of the period of limitation for filing claim therefor unless within such period claim was filed refunds may be erroneous for other reasons sec_6514 sec_7405 respondent has more than one remedy to recover erroneous refunds these include bringing a civil suit under sec_7405 or following the deficiency procedures under sec_6211 through 733_f2d_435 6th cir affg tcmemo_1982_735 78_tc_100 the jurisdiction of this court is limited and may be exercised only pursuant to specific statutory authorization 996_f2d_607 2d cir affg tcmemo_1991_350 107_tc_249 that authorization encompasses the determination of deficiencies pursuant to sec_6214 and overpayments subject_to specific limitations under sec_6512 obviously the provisions of sec_6512 are not applicable because petitioner herein is not claiming any overpayment it is respondent who having accepted the fact that there was an overpayment and refunded it now seeks to utilize the deficiency procedure to recapture that refund to achieve her objective respondent's claim must fall within the scope of the deficiency procedure the term deficiency means the amount by which the tax imposed exceeds the excess of -- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made sec_6211 the tax imposed and the tax_shown_on_the_return are determined without regard to payment on account of estimated_tax or withholding credits sec_6211 sec_6211 defines rebate to mean so much of an abatement credit refund or other payment as was made on the ground that the tax imposed was less than the excess of the amount specified in subsection a over the rebates previously made thus not all refunds are rebates see 49_f3d_340 7th cir 69_tc_309 sec_301_6211-1 proced admin regs application of the foregoing statutory provisions to an erroneous refund requires a determination of the basis of the refund ie is it a rebate within the meaning of sec_6211 the answer to this question depends upon what the refund herein represents if it is a refund related to the recalculation of petitioner's tax_liability then it constitutes a rebate if it is unrelated to a recalculation of petitioner's tax_liability then it is properly characterized as a nonrebate refund see o'bryant v united_states supra wherein the foregoing dichotomy is set forth see also 63_f3d_83 1st cir groetzinger v commissioner supra pincite in the instant case respondent has accepted the amount shown as tax on the return as the correct amount of tax imposed she is not seeking to increase the amount of that tax the amount of the refund check was the amount by which the payments exceeded the amount of tax_shown_on_the_return plus interest the refund was not made on the ground that the tax imposed was less than the amount of tax shown therefore it is not a rebate the amount of the deficiency as defined in sec_6211 is therefore zero thus respondent cannot seek an increased deficiency in order to recover the refund nor can respondent salvage her position because the amount of the alleged erroneous refund is less than the amount of the deficiency originally determined in the notice so that only a different ground for the deficiency is involved the hard fact is that the claim for the erroneous refund simply does not fall within the definition of a deficiency and is therefore not merely a new ground for a properly claimed deficiency we conclude that the subject matter of respondent's amendment to answer is not within our jurisdiction and therefore respondent's motion will be denied we note however that respondent may pursue recovery_of the refund in u s district_court under sec_7405 generally the period of limitation for bringing suit is within years of making the erroneous refund sec_7405 sec_6532 our determination that we lack jurisdiction with respect to respondent's claim appears to preclude the application of the principles of res_judicata to the decision of no deficiency in tax for which will be entered herein 697_f2d_85 2d cir 494_f2d_876 9th cir an appropriate order will be entered denying respondent's motion and decision will be entered for petitioner
